Citation Nr: 0634477	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1999 through October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In April 2006 the 
Board remanded the matter for a second VA examination.  


FINDING OF FACT

Bronchial asthma was not noted at the time of induction, and 
the evidence does not clearly and unmistakably demonstrate 
that the condition existed prior to service.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma have 
been met. 
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bronchial asthma.  
He contends his asthma was aggravated by service. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered, or disease 
contracted, in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by 
service. The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history do not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence on the question as to the commencement of 
the disease or disability.  Determinations of whether a 
condition existed preservice should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  38 U.S.C.A. § 1111; 38 C.F.R. 
§3.304. 

Where VA can not demonstrate by clear and unmistakable 
evidence that a disease or disorder pre-existed active 
service, it must be clearly and unmistakably demonstrated 
that the disease or disorder was not aggravated during 
service.  See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 
29178 (2004).  

In support of a finding that the veteran's asthma preexisted 
active service is a September 1999 prescription note from 
Nisislay Ramos, M.D. indicating the veteran was treated for 
asthma from July 1996 to March 1999.  In addition, there is a 
November 2005 VA examination report containing an opinion 
that the veteran's asthma "definitely" existed prior to 
service, based on the prescription note of Dr. Ramos.

Against a finding that the veteran's asthma preexisted active 
service are the facts that the veteran did not report a 
history of asthma at the time he entered service, and that 
asthma was not noted on his entrance examination.

In support of a finding that the veteran's asthma was 
aggravated during active service is a November 1999 statement 
from Janice Sanchez, M.D., which indicates the veteran was 
initially only reliant on Albuterol to treat his asthma, but 
that after service he required Severent and Pulmicort.  Dr. 
Sanchez states that having to wake up early in cold weather 
or rain, the strenuous exercise, and the dust exacerbated the 
veteran's asthma.  

Evidence against the aggravation claim include a VA 
examiner's findings, both in November 2005 and May 2006, that 
because the veteran developed only one episode of asthma 
during service and because his length of service was so 
short, the condition cannot have been aggravated by service.  
Further, the examiner found the veteran's asthma was not 
aggravated beyond the natural progression of the disease.  
The examiner discounted the opinion of Dr. Sanchez because it 
was based on the veteran's subjective report of his medical 
history and a prescription for inhalers written by another 
doctor.      

Despite the veteran's statements that he has had asthma since 
childhood, and the VA examiner's opinion that the veteran's 
asthma preexisted active service, the Board finds the 
disability was not preexisting.  As previously discussed, the 
veteran's statements regarding his medical condition are not 
dispositive, and must be considered with all other available 
evidence.  The VA examiner's opinion is based on a single 
prescription note of another doctor, from whom no other 
medical records are associated with the file.  

Moreover, the VA examiner's credibility is diminished by the 
fact that she discounts the medical opinion of Dr. Sanchez 
because Dr. Sanchez relied on the prescription of another 
doctor, while reaching her own conclusion based entirely on 
the prescription of another doctor.  This does not constitute 
clear and unmistakable evidence that the veteran's asthma 
preexisted service.  38 C.F.R. § 3.304(b).  

Absent clear and unmistakable evidence of a preexisting 
disability, the Board concludes that the veteran' disability 
did not preexist active service.  The veteran has a current 
disability, service medical records from September 1999 
contain a diagnosis of asthma, and there is competent medical 
evidence linking the current disability to the asthma 
diagnosed in service.  

The criteria for service connection have been met.  A 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
In light of the decision reached in this case, no prejudice 
will result to the veteran by the Board's consideration of 
this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).


ORDER

Service connection for bronchial asthma is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


